Title: From Thomas Jefferson to Archibald Stuart, 2 December 1794
From: Jefferson, Thomas
To: Stuart, Archibald



My Dear Sir
Monticello Dec. 2. 1794.

I now place in the hands of Colo. Bell in Charlottesville fifty dollars to be forwarded to you, and have to ask the favor of you to purchase me sheep to that amount. The moment you notify me that they are ready, I will send off for them, so as to receive them from the seller, and not give you so much trouble with them as you had with the last purchase. Perhaps I may at the same time send a further sum, for a further purchase. But of this I am not sure, and therefore can only ask you to have your eye on a score more.—I am in the moment of the departure of the post, and therefore have only time to add assurances of the sincere esteem of Dear Sir Your affectionate friend & servt.

Th: Jefferson

